OPINION — AG — ** SPECIAL DEPUTY — POWER — AUTHORITY **  THE "SPECIAL DEPUTY (DEPUTIES)" REFERRED TO BY YOU WERE NOT ISSUED TO ADDITIONAL UNSALARIED DEPUTY SHERIFF, SUCH AS ARE REFERRED TO IN 19 O.S. 545 [19-545], AND WHICH DEPUTIES ARE APPOINTED BY THE SHERIFF OF A COUNTY OF OKLAHOMA "TO PRESERVE THE PEACE AND DIGNITY OF HIS COUNTY" (NOT IN OTHER COUNTIES OF THE STATE OR IN OTHER STATES) AND WHICH DEPUTIES HAVE ENTERED "INTO A BOND TO THE SHERIFF OF THE COUNTY", AS PROVIDED, SAID SPECIAL DEPUTY CARDS HAVE BEEN ISSUED WITHOUT AUTHORITY OF LAW AND ARE OF NO FORCE OR EFFECT. (DEPUTY SHERIFF, AUTHORITY, JURISDICTION) CITE: OPINION NO. FEBRUARY 1, 1051 — SCANLAND (FRED HANSEN)